DETAILED ACTION
	This office action is in response to the amendment filed on February 9, 2022.  In accordance with this amendment, claims 1, 4, 10, 12-14, 16, 17, 19, and 20 have been amended.  Note that because claims 19-20 have been amended to depend directly from either (allowable) claim 1 or claim 17, these claims are rejoined into Group I.  
Claims 1-20 are pending, with claims 1, 14, and 17 in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18, in the reply filed on August 13, 2021 is acknowledged.  Claims 19-20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.  However, Applicant has amended claims 19-20 to depend from allowable claim 1 or claim 17.  For these reasons, the restriction mailed on June 14, 2021 between Groups I and II has been withdrawn.  Claims 19-20 are now pending and examined as part of Group I.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 

Allowable Subject Matter
Claims 1-20 are allowed over the closest prior art of record.  Claims 1, 14, and 17 are in independent claim form. The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Emsley et al. NPL;  Dosunmu US ‘171; Yashiki US ‘952) does not expressly teach or reasonably suggest, in combination, each claim feature as amended into independent claim 1, in the context of the specification and drawings.  Further, new independent claims 14 and 17 have incorporated features that were already indicated as being allowable in the office action mailed November 9, 2021 (see section (20) “Allowable Subject Matter”, original dependent claims 14 and 17).  Based on the combination of features in any independent claim, as a whole, the Examiner is unable to present a prima facie case of obviousness as required under 35 U.S.C. 103.  Claims 2-13, 15-16, and 18-20 are in dependent claim form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 7-10), filed on February 9, 2020, with respect to the claim amendments to incorporate additional features into independent claims 1, 14, and 17, have been fully considered and are persuasive.  Based on the narrowing amendments of all independent claims, all rejections as mailed on November 9, 2021 have been withdrawn.  Claims 1-20 now serve to create a patentable distinction over the closest prior art of record.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                             February 11, 2022